DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3, 5-7, and 14-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/7/2021.
Applicant’s election without traverse of Species IV is acknowledged.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4, and 8-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
A patent may be obtained for “any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof.” 35 U.S.C. §101. The Supreme Court has held that this provision contains an important implicit exception: laws of nature, natural phenomena, and abstract ideas are not patentable. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014); Gottschalk v. Benson, 409 U.S. 63, 67 (1972) (“Phenomena of nature, though just Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293–94 (2012). In Mayo, the Court stated that “to transform an unpatentable law of nature into a patent eligible application of such a law, one must do more than simply state the law of nature while adding the words ‘apply it.’” Mayo, 132 S. Ct. at 1294 (citation omitted).
In Alice, the Supreme Court reaffirmed the framework set forth previously in Mayo “for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of these concepts.” Alice, 134 S. Ct. at 2355. The first step in the analysis is to “determine whether the claims at issue are directed to one of those patent-ineligible concepts.” Id. If the claims are directed to a patent-ineligible concept, then the second step in the analysis is to consider the elements of the claims “individually and ‘as an ordered combination”’ to determine whether there are additional elements that “‘transform the nature of the claim’ into a patent-eligible application.” Id. (quoting Mayo, 132 S. Ct. at 1298, 1297). In other words, the second step is to “search for an ‘inventive concept’‒ i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’” Id. (brackets in original) (quoting Mayo, 132 S. Ct. at 1294). The prohibition against patenting an abstract idea “cannot be circumvented by attempting to limit the use of the formula to a particular technological environment or adding insignificant post-solution activity.” Bilski v. Kappos, 561 U.S. 593, 610–11 (2010) (citation and internal quotation marks omitted). The Court in Alice noted that “‘[s]imply appending conventional steps, specified at a high level of generality,’ was not ‘enough’ [in Mayo] to supply an ‘inventive concept.’” Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1300, 1297, 1294).
Examiners must perform a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claims fall into one of the four statutory categories of invention.  Claims 1, 2, 4, and 8-13 are directed to a gaming system (i.e., apparatus).  However, claims that fall within one of the four subject matter categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas. See Diamond v. Chakrabarty, 447 U.S. 309 (1980).
In Step 2A, it must be determined whether the claimed invention is ‘directed to’ a judicially recognized exception.  According to the specification, “Embodiments of the present disclosure will be described in connection with a live streaming of video, audio and/or other media between a player of a gambling machine or game and a set of viewers in which the viewers and player can interact and the viewers can participate monetarily. More specifically, a gaming system at a casino can capture audio and/or video of a player at the gaming system as well as game play information for a game in which the player is participating. The captured video, audio, and/or other media can be combined with the game play information and published by the gaming system in a live stream to a streaming system. A set of viewers can then access the streaming system to watch the stream and interact with the player. For example, the viewers can participate in a chat session with the player. In other cases, the viewers may additionally or alternatively be able to participate monetarily using virtual or real currency, for 
1.    A gaming system comprising:
a display;
a plurality of input devices; 
a communications interface;
a processor coupled with each of the display, the plurality of input devices, and the communications interface; and
a memory coupled with and readable by the processor and storing therein a set of instructions which, when executed by the processor, causes the processor to:
conduct, through the communications interface, a streaming session with a plurality of viewer systems through a streaming system, wherein the conducting of the streaming session comprises receiving media content from the plurality of input devices and providing the media content and game play information of a gambling event to the streaming system;
receive, through the communications interface, during the conducting of the streaming session, an indication of an action by a user of one of the viewer systems, the action indicating a transfer of value from an electronic record associated with the user of the one of the viewer systems to an electronic record associated with a participant in the gambling event and associated with the gaming system; and
provide, through the display, an indication of the action by the user of the one of the viewer systems and the transfer of value from the electronic record associated with the user of the one of the viewer systems to the electronic record associated with the participant in the gambling event.

The underlined portions of representative claim 1 generally encompass the abstract idea, with substantially similar features found in claim 10.  Dependent claims 2, 4, 8, 9, and 11-13 further define the abstract idea by introducing various rules to the game (e.g., transferring monetary value for a gambling event, providing notifications of transfers and gambling event outcomes, etc.) and/or encompass implementation of the abstract idea (e.g., use of an electronic gaming machine, which is addressed further below).  The abstract idea may be viewed, for example, as: 
a method of exchanging financial obligations (e.g., transferring monetary value and/or a wagering game, both of which are effectively a methods of exchanging and resolving financial obligations) as discussed in Alice Corp. v. CLS Bank, In re Smith (Fed. Cir. 2016), and In re Marco Guldenaar Holding B.V. (Fed. Cir. 2018),
a fundamental economic practice (e.g., rules for conducting a wagering game and/or monetary transfers) as discussed in Alice Corp. v. CLS Bank, In re Smith, and In re Marco Guldenaar Holding B.V.,
a method of managing a game (e.g., a wagering game) similar to that of managing a game of bingo in Planet Bingo, LLC v. VKGS LLC (Fed. Cir. 2014); and/or
a method of organizing human activities (e.g., accepting wagers from a human player and allowing the human player to play the game according Bilski v. Kappos and Alice Corp. v. CLS Bank.
The claimed abstract idea reproduced above is effectively a method of exchanging and resolving financial obligations between one or more players and an operator of the gaming machine based on probabilities created during the game (see Smith, In re Marco Guldenaar Holding B.V., and Alice).  Based on the reasoning in Smith, and In re Marco Guldenaar Holding B.V., the recited steps of conducting a wagering game in the instant claims relate to the “fundamental economic practice” of wagering.  The abstract idea is also similar to that of Planet Bingo, in which a method of managing a bingo game was found to be an abstract idea.  Though the instant claims are not limited to bingo games, they encompass the management of an analogous wagering game.  Finally, the claimed steps allow a viewer to transfer money to a player to make a wager, which is a financial transaction, in order to play a wagering game, which may result in an award being paid to the player, which is another financial transaction, based on the rules of the game (e.g., as determined by a random number generator).  Such financial transactions are akin to the sort of organizing of human activities, i.e., risk hedging, discussed in Bilski (and shadow accounts in Alice).
Under prong 1, the above analysis demonstrates that the claimed invention encompasses an abstract idea in the form of mental processes and/or certain methods of organizing human activity.  Under prong 2, the instant claims do not integrate the abstract idea into a practical application because they merely provide instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, add only extra solution activity to the abstract idea, and/or 
Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  Claims 1, 2, 4, and 8-13 encompass the following additional element(s) or combination of elements in the claim(s) other than the abstract idea per se: A gaming system comprising: a display;
a plurality of input devices; a communications interface; a processor coupled with each of the display, the plurality of input devices, and the communications interface; and a memory coupled with and readable by the processor and storing therein a set of instructions which, when executed by the processor, causes the processor to carry out the abstract idea.  Certain of the dependent claims also encompass an electronic 
Taking the claimed elements individually yields no difference from taking them in combination because each element simply performs its respective function as discussed above.  The claims do not purport to improve the functioning of a computer itself, nor do they effect an improvement in any other technology or technical field.  Instead, the additional features merely amount to an instruction to apply the abstract idea using generic, functional, and conventional components well-known in the art.  Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MCCULLOCH whose telephone number is (571)272-2818.  The examiner can normally be reached on M-F 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715